Citation Nr: 0910657	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating, and an initial 
rating higher than 10 percent effective October 10, 2006, for 
vaginal yeast infections.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1997 to May 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs Regional Office (RO) 

While on appeal, in rating decision in October 2006, the RO 
increased the rating to 10 percent, effective October 10, 
2006.  The Veteran continued her appeal for a higher rating.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2008, the Veteran withdrew from her appeal the 
claim for a higher rating for diabetes mellitus. 

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service-connected vaginal yeast infections are currently 
rated under 38 C.F.R. § 4.116, Diagnostic Code 7611, for 
vaginal disease or injury.  

The Veteran argues that her disability is also analogous to a 
skin infection and should be considered under the appropriate 
Diagnostic Code for skin infections under 38 C.F.R. § 4.118. 

On VA examinations in October 2006 and in June 2008, the 
examiners did not evaluate the disability in light of the 
criteria for skin infections. 

As VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised, and as the evidence of record is insufficient 
to make a factual determination as to whether the criteria 
for a higher rating are present, under the duty to assist, 38 
C.F.R. § 3.159(c)(4), further evidentiary development is 
needed before deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records from the 
gynecological clinic in East Orange, 
New Jersey, dated in November 2005 and 
May 2006.

2. Afford the Veteran the appropriate 
VA examination to determine the 
severity of the service-connected 
vaginal yeast infections.  The claims 
folder must be made available to the 
examiner for review.  

The examiner is asked to identify the 
current manifestations of the yeast 
infections and describe the following: 
the percentage of the entire body 
affected; whether there is a 
requirement for systemic therapy, and 
if so the duration of such therapy 
including whether there is a constant 
or near-constant need; and whether or 
not symptoms are controlled by 
continuous treatment.  

The examiner is also asked to identify 
at what point between January 2004 and 
currently did the Veteran's symptoms of 
yeast infections began to require 
continuous treatment, if any, and at 
what point between January 2004 and 
currently, if any, the symptoms were 
not controlled by continuous treatment. 

3. After the above development is 
completed, adjudicate the claim for a 
higher rating considering Diagnostic 
Codes 7611 and 7806 and 7820.  If the 
benefit remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. § 
20.1100(b) (2008).


